Bowles, Justice.
Appellant was found guilty of murder after a jury trial and sentenced to life imprisonment. His allegation of error, though divided into three enumerations of error, is essentially that the evidence did not support the verdict.
The evidence showed that appellant shot the victim in a bar after an argument over a $5 debt. Appellant testified that he shot in self-defense as the victim was approaching him with an open knife. A witness for the state testified that the victim had an open knife but was holding it down by his side and did not approach appellant. Another state witness testified that the victim said, "Don’t kill me” to appellant prior to being shot.
After studying the record, including the transcript of appellant’s trial, we conclude that the evidence was sufficient to support the verdict of the jury finding appellant guilty beyond a reasonable doubt. Jackson v. *368Virginia, — U. S. — (99 SC 2781, 61 LE2d 560) (1979). The jury determines the credibility of witnesses. It is not required to accept appellant’s version of the facts but could find that the version presented by the state’s witnesses was the true state of facts. The element of malice was proven by a state witness who testified that appellant made the following statements immediately before shooting the victim: "You don’t believe I’ll shoot you do you? Damn it I’ll show you I’ll kill you.” The jury was authorized to find against appellant on his defenses of justifiable homicide and self-defense and to find him guilty of murder instead of voluntary manslaughter.
Submitted December 7, 1979
Decided March 4, 1980.
Randall & Bailey, William C. Randall, for appellant.
Phillip R. West, District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.